Case 21-30085-sgj11 Doc 27 Filed 01/19/21                 Entered 01/19/21 17:18:09            Page 1 of 2



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-___
OF AMERICA and SEA GIRT LLC,                      §
                                                  §
          DEBTORS1                                §                Joint Administration Requested


                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON JANUARY 20, 2021 AT 2:00 P.M. (CT)

FIRST DAY MOTIONS:

          1.     Debtors’ Emergency Motion for an Order Directing the Joint Administration of
                 Chapter 11 Cases [Docket No. 2];

          2.     Notice of Designation of Complex Chapter 11 Case [Docket No. 3];

          3.     Debtors’ Emergency Motion for Entry of an Order Extending the Time to File
                 Schedules and Statements [Docket No. 4];

          4.     Debtors’ Emergency Motion for Authority to Continue Use of Existing Cash
                 Management System, Maintain Existing Bank Accounts, Pay Certain Costs and
                 Fees Associated with Credit Card Transactions, and Continue Use of Existing
                 Business Forms [Docket No. 5];

1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


90326v1
Case 21-30085-sgj11 Doc 27 Filed 01/19/21           Entered 01/19/21 17:18:09     Page 2 of 2




          5.     Debtors’ Emergency Motion for Interim and Final Orders Authorizing Payment of
                 Prepetition Employee Wages, Compensation, and Employee Benefits and Granting
                 Related Relief [Docket No. 6];

          6.     Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors
                 to Pay Certain Prepetition Taxes [Docket No. 7].

          Status: This matter is going forward.


Dated: January 19, 2021                       Respectfully submitted,
       Dallas, Texas
                                               /s/ Patrick J. Neligan, Jr.
                                              Patrick J. Neligan, Jr.
                                              Texas Bar No. 14866000
                                              pneligan@neliganlaw.com
                                              Douglas J .Buncher
                                              Texas State Bar No. 03342700
                                              dbuncher@neliganlaw.com
                                              John D. Gaither
                                              Texas State Bar No. 24055516
                                              jgaither@neliganlaw.com
                                              NELIGAN LLP
                                              325 N. St. Paul, Suite 3600
                                              Dallas, Texas 75201
                                              Telephone: (214) 840-5300
                                              Facsimile: (214) 840-5301

                                              PROPOSED COUNSEL FOR THE DEBTORS


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 19th day of January 2021 a true and correct
copy of the foregoing was served electronically via this Court’s CM/ECF notification system.

                                               John D. Gaither
                                              John D. Gaither




90326v1
